The petition by the respondent for certification for appeal from the Appellate Court, 122 Conn. App. 705 (AC 29686), is granted, limited to the following issues:
*919The Supreme Court docket number is SC 18688.
MichaelE. O’Hare, supervisory assistant state’s attorney, in support of the petition.
Robert J. McKay, special public defender, in opposition.
Decided September 22, 2010
“1. Whether the Appellate Court properly ruled that the sixth amendment confers a right to the effective assistance of counsel in matters pertaining to credit for presentence confinement?
“2. Whether the Appellate Court properly ruled that the petitioner met his burden of showing deficient performance and prejudice within the meaning of Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)?”